EXHIBIT PRESS RELEASE FOR IMMEDIATE RELEASE November 6, 2009 For more information, please contact: Hugh W. Mohler, Chairman & CEO 410-427-3707 David E. Borowy, Senior Vice President & CFO 410-427-3788 Bay National Corporation Reports Third Quarter 2009 Results BALTIMORE, MD (November 6, 2009) Bay National Corporation (the “Company”) (NASDAQ: BAYN), the bank holding company for Bay National Bank, today reported a thirdquarter net loss of $1,447,000 or $0.67 per diluted share, as compared to a net loss of $1,779,000 or $0.83 per diluted share reported for the quarter ending September30, 2008. The results for the current quarter include a provision for credit losses of $1,800,000 and net charge-offs totaling $2,329,000 while the comparable quarter one year ago reflected $2,492,000 in provision for credit losses and in net charge-offs.Net charge-offs for the third quarter of 2009 were largely in the commercial, commercial construction, commercial real estate and consumer construction categories. As of September 30, 2009, total assets were $297.5 million, an increase of 8.5% from
